Ellsworth, J.
The defendants except to the charge of the court below, because the judge refused to instruct the jury, as they had requested, that if Cragin had agreed with Mellen upon the price of the tables, and had paid afpart in money and *53given Ms notes for the balance on time, the title to the tables, as a matter of law, passed out of Cragin and vested in Mellen, although at the time it was understood and agreed between them that the sale should not be held to be complete and executed, but only executory and contingent, awaiting the payment of the notes.
The very statement presents a case so bald that there can not exist a momentary doubt that the judge was right in refusing to comply with the defendants’ request. The jury has found that there - had been no sale of the tables to Mellen, but that he had them under a lease, with a right to become the owner at a future time if he fulfilled his agreement, but not otherwise. If the transaction was bona fide, as it must be taken to have been, the defendants can not avoid the effect of it, unless there be a principle of law that a man may not contract to sell that which is his own.
The fact so much dwelt upon by the defendants’ counsel, that part of the purchase money was paid down and the balance agreed to be paid thereafter, can make no possible difference. The credit was made to depend on the security, and that was carefully retained by the plaintiff.
Nothing is more common than such conditional sales. Scarce a book of reports can be opened which does not present more or less of them, especially those of the New England courts; and certainly, after the decisions of this court in the cases of Forbes v. Marsh, 15 Conn., 384, and Hart v. Carpenter, 24 id., 427, we can not allow the question to be treated as open for discussion. To these decisions we refer for the grounds upon which the doctrine of the cases is placed.
We therefore do not advise a new trial.
In this opinion the other judges concurred.
New trial not advised.